Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	Claims 1-20 are allowed.
Priority
3.	Application 16/297,136 was filed on March 8th, 2019 is a continuation of Application 15/331,110 filed on October 21st, 2016 which a continuation of Application 13/663,465 filed October 29th, 2012 which is a continuation of application 13/216,161 filed on August 23rd, 2011 which claims priority to provisional application 61/376,162 filed August 23rd, 2010. 
Terminal Disclaimer
4.	Examiner notes that receipt of the terminal disclaimer filed on December 16th, 2021 has been entered. 
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:
The closest prior art the examiner has been able to locate is US Patent Number 7,707,098 to West et al. (hereinafter West).
While West is similar to the instant application in many respects, there are clear patentable distinctions.  Unlike the prior art, the present invention teaches an integrated circuit comprising: a plurality of communication ports including a first port and a second port; a memory; and digital logic programmed to: receive, by way of the first port, a first packet, extract payload data from the first packet, wherein a plurality of fields in the payload data define a request, parse the plurality of fields, in parallel, to determine that 
Examiner further notes that the claim limitations recite an innovative technique for distributed network processing of a data packet in computer technology.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 2022
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693